PD
                            JTU
                                -m i 9-11 J
                                 UJir
                                          R                                                          PD-0319-15
                                                                                COURT OF CRIMINAL APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                               Transmitted 7/17/2015 5:59:54 PM
                                                                                     Accepted 7/21/2015 9:14:11 AM
                                                                                                   ABEL ACOSTA
                                  LAURA KNIGHT                                                             clerk
                                      219DOLANST.                               o n          i
                                 EL PASO, TEXAS 79905                           ^        ^T
                               Telephone Number (915)471-7498                            p /^
                           E-Mail Address: Salomelknighl3714@att.net    w                *

                                        July 17, 2015                                   y/sy/zo/s
                                                                                FILED IN
                                                                  COURT OF CRIMINALAPPEALS

Clerk of the Court                                                            July 21, 2015
The Texas Court of Criminal Appeals
209 West 14th St. Suite 106
Austin, Texas 78701                                                    ABEL ACOSTA, CLERK

Re:     4th Request for Extension ofTime to file Appellant Brief
        PRD Number 0319-15

        LAURA KNIGHT
        Appellant
        v.

        THE STATE OF TEXAS
        Appellee

        APPELLANT'S PETITION FOR DISCRETIONARY REVIEW of the
        EIGHTH COURT OF APPEALS JUDGMENT in No. 08-12-00355-CR
        Affirming conviction in Cause No. 20090D02461 from the
        346th Judicial District Court ofEl Paso County, Texas
Dear Sir:


My name is Laura Knight and I am attempting to file a "pro-se" appeal for discretionary
review in your court.

I am in the process of developing and writing my appeal for discretionary review in your
court of my criminal conviction. I have discovered the difference between a "direct
appeal" as from my trial court to the 8th Court of Appeals and realized that your rules for
a discretionary appeal makes the appeal totally different from a direct appeal.

This is a learning process for me as 1am not an attorney. Nonetheless, I do not want to
lose my opportunity to be able to appeal my case to your court. I regret that I am not as
fast as an experience lawyer and I need time. I respectfully ask that you please allow me
to have a 4lh extension oftime as to the due date for filing an appellant's brief.
 I am working to make sure that my discretionary appeal complies with your rules and
 Texas law. I do not want to lose my appeal on a technical point.

 For the foregoing reason 1am not finish with my brief. I need more time to finish my
 brief and submit the same to your court. I am doing the best with what resources 1have.
 I am asking for an extension to meet my obligations with your appellate requirements.
 By this letter I request an extension ofat least 30 days to file my appellant's brief.
 Respectfully,



(^O^J^^^^T
 Laura Knight